



Exhibit 10.5


Performance-Based Form
(“Net Sales” Performance Grant)




CSS INDUSTRIES, INC.


2013 EQUITY COMPENSATION PLAN


RESTRICTED STOCK UNIT GRANT


This RESTRICTED STOCK UNIT GRANT, dated as of ___________ __, 20__ (the “Date of
Grant”), is delivered by CSS Industries, Inc. (the “Company”) to «FirstName»
«LastName» (the “Grantee”).


RECITALS


WHEREAS, the Human Resources Committee of the Board of Directors of the Company
(the “Committee”) has determined to grant the Grantee stock units that will be
converted to shares of common stock of the Company, par value $0.10 per share,
(the “Company Stock”); and
WHEREAS, the Committee has determined that the stock units granted to the
Grantee shall be issued under the CSS Industries, Inc. 2013 Equity Compensation
Plan (the “Plan”) and the terms and conditions of such stock units shall be
memorialized in this Stock Unit Grant (the “Grant”).
NOW, THEREFORE, the parties to this Grant, intending to be legally bound hereby,
agree as follows:
1.Grant of Stock Units. Subject to the terms and conditions set forth in this
Grant and the Plan, the Company hereby grants to the Grantee _____ stock units
(collectively, the “Restricted Stock Units”). The Restricted Stock Units are
contingently awarded and will be earned and distributable if and only to the
extent that the performance goal and other conditions set forth in this Grant
are met. Each Restricted Stock Unit shall be a phantom right and shall be
equivalent to one share of Company Stock on the applicable Redemption Date (as
defined below). The number of Restricted Stock Units set forth above is equal to
the target number of shares of Company Stock that the Grantee will earn for 100%
achievement of the performance goal described in Paragraph 3 below (the “Target
Award”).
2.Restricted Stock Unit Account. The Company shall establish and maintain a
Restricted Stock Unit account as a bookkeeping account on its records (the
“Restricted Stock Unit Account”) for the Grantee and shall record in such
Restricted Stock Unit Account the number of Restricted Stock Units granted to
the Grantee. The Grantee shall not have any interest in any fund or specific
assets of the Company by reason of this Grant or the Restricted Stock Unit
Account established for the Grantee.
3.Performance Goal.
(a)Unless a Change of Control (as defined below) occurs prior to the end of the
Performance Period (as defined below), the distribution of shares of Company
Stock attributable to the Restricted Stock Units is contingent based on the
average level of attainment of the Performance Measure (as defined below) for
each Annual Measurement Period (as defined below) in the Performance Period, in
accordance with the schedule determined by the Committee at the time the
Performance Measures and applicable Performance Goals are established by the
Committee and the Grantee satisfying the continuation of employment with the
Employer (as defined in the Plan) requirement described in Paragraph 3(a)(iii)
and 4 below.





--------------------------------------------------------------------------------





(i)The Committee shall establish, within ninety (90) days following the
beginning of each Annual Measurement Period, the Performance Measure and the
Performance Goals with respect to each Performance Measure that must be attained
for threshold, target and maximum performance for each Annual Measurement
Period. The Performance Measure and Performance Goals for each Annual
Measurement Period will be provided to the Grantee in a separate notification.
(ii)As soon as administratively practicable following the end of each Annual
Measurement Period in the Performance Period, the Committee will determine
whether and to what extent the Performance Goal has been met for such Annual
Measurement Period, based on the attainment of the Performance Goal for the
Performance Measure established by the Committee for that Annual Measurement
Period. Unless otherwise specified by the Committee at the time the Performance
Goal is determined for an Annual Measurement Period, the percentage of
achievement of the Performance Goal for such Annual Measurement Period shall be
interpolated, on a mathematical straight-line basis, to reflect attained
performance between the ends of the applicable spectrum.
(iii)As soon as administratively practicable following the end of the
Performance Period, but not later than within seventy-five (75) days following
the end of the Performance Period, the percentage of achievement of the
Performance Goal for each Annual Measurement Period in the Performance Period
will be averaged by the Committee to determine the actual percentage of
Restricted Stock Units that are distributable under this Grant, subject to the
other terms and conditions of this Grant, including that, except as described in
Paragraph 4 below, the Grantee must be Employed by the Employer (as defined in
the Plan) on the Redemption Date in order to earn the Restricted Stock Units. In
no event will the calculation of a positive distribution percentage for any
Annual Measurement Period be construed to guarantee that any shares of Company
Stock will be distributed to the Grantee on the Redemption Date. The
distribution percentages for each Annual Measurement Period are determined
solely for purposes of determining the average Annual Measurement Period
percentage for the Performance Period. The date following the end of the
Performance Period on which the Committee certifies the level of achievement of
the actual percentage of Restricted Units that may be distributed based on the
average percentages for the Performance Period is referred to as the
“Certification Date”.
(iv)Definitions. For purposes of this Grant, the following terms shall have the
following meanings:
(1)“Performance Goal” means the level of performance that must be attained with
respect to a Performance Measure for an Annual Measurement Period for attainment
of the threshold, target, maximum and any other specified distribution
percentages for such Annual Measurement Period.
(2)“Performance Measure” means for any Annual Measurement Period a financial
measure based on Net Sales (as such term is defined by the Committee for the
Annual Measurement Period), as determined by the Committee.
(3)“Performance Period” means the period beginning on [ _____________] and
ending [___________]. The Performance Period consists of [_________] “Annual
Measurement Periods.” The Annual Measurement Periods shall begin and end as
follows: [_________________].
(b)If a Change of Control occurs prior to the end of the Performance Period,
then the Performance Period will end on the date of the Change of Control, the
Performance Goal will be deemed achieved at the Target Level as of the date of
the Change of Control, and the Restricted Stock Units at the Target Level will
be earned as of the date of the Change of Control, provided that the Grantee is
Employed by the Employer on the date of the Change of Control. For purposes of
this Grant, the term “Change of Control” shall mean as such term is defined in
the Plan, except that a Change of Control shall not be deemed to have occurred
for purposes of this Grant unless the event constituting the Change of Control
constitutes a change in ownership or effective control of the Company, or in the
ownership of a





--------------------------------------------------------------------------------





substantial portion of the assets of the Company, within the meaning of section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and its
corresponding regulations.
(c)Any Restricted Stock Units that may not be distributable as of the end of the
Performance Period will be immediately forfeited, unless forfeited earlier as
provided in this Grant.
4.Termination of Employment.
(a)If, at least one year after the beginning of the Performance Period, but
prior to the Redemption Date, the Grantee ceases to be Employed by the Employer
on account of termination by the Employer on account of Disability (as defined
in the Employer’s long-term disability plan) or Retirement (as defined in the
Plan), the Grantee will earn, if any, a pro-rata portion of the Restricted Stock
Units, based on the level of achievement of the average level of attainment of
the Performance Measure for each Annual Measurement Period in the Performance
Period and if the requirements of this Grant are met as of the last day of the
Performance Period. The prorated portion will be determined as the number of
Restricted Stock Units that would have been earned if the Participant had
remained employed through the Redemption Date, multiplied by a fraction, the
numerator of which is the number of days that the Grantee was employed by the
Employer during the Performance Period and the denominator of which is the
number of days in the Performance Period. If the Grantee ceases to be Employed
by the Employer on account of termination by the Employer on account of
Disability or Retirement as provided in this subparagraph, the prorated number
of Restricted Stock Units, if any, will be distributed in accordance with
Paragraph 5.
(b)If, prior to the Redemption Date, the Grantee ceases to be Employed by the
Employer on account of death, the Grantee will earn, if any, a pro-rata portion
of the Restricted Stock Units, based on the level of achievement of the average
level of attainment of the Performance Measure for each Annual Measurement
Period in the Performance Period and if the requirements of this Grant are met
as of the last day of the Performance Period. The prorated portion will be
determined as the number of Restricted Stock Units that would have been earned
if the Participant had remained employed through the Redemption Date, multiplied
by a fraction, the numerator of which is the number of days that the Grantee was
employed by the Employer during the Performance Period and the denominator of
which is the number of days in the Performance Period. If the Grantee ceases to
be Employed by the Employer on account of death the prorated number of
Restricted Stock Units, if any, will be distributed in accordance with Paragraph
5.
(c)Except as provided in subparagraphs (a) or (b) above or subparagraph (d)
below, if at any time prior to the Redemption Date, the Grantee’s employment
with the Employer is terminated by the Employer on account of any reason or no
reason or by the Grantee for any reason or no reason, all of the Restricted
Stock Units subject to this Grant shall be immediately forfeited as of the date
of the Grantee’s termination of employment with the Employer and the Grantee
shall not have any rights with respect to the redemption of any portion of the
Restricted Stock Units.
(d)If at any time prior to the date the vested Restricted Stock Units, if any,
are redeemed in accordance with Paragraph 5 the Grantee ceases to be Employed by
the Employer on account of a termination for Cause by the Employer, all of the
Restricted Stock Units subject to this Grant shall be immediately forfeited and
the Grantee shall not have any rights with respect to the redemption of any
portion of the Restricted Stock Units, irrespective of the level of achievement
of the average level of attainment of the Performance Measure for each Annual
Measurement Period in the Performance Period. In addition, if the Grantee
engages in conduct that constitutes Cause after the Grantee’s employment
terminates, and prior to the date on which the vested Restricted Stock Units, if
any, are redeemed in accordance with Paragraph 5, such vested Restricted Stock
Units shall be immediately forfeited and the Grantee shall not have any rights
with respect to the redemption of any portion of such Restricted Stock Units.
5.Redemption. The Restricted Stock Units that become earned and vested pursuant
to Paragraphs 3 and 4 above shall be redeemed by the Company on the earlier to
occur of (i) the June 1 that immediately





--------------------------------------------------------------------------------





follows the last day of the Performance Period, which redemption will occur
within thirty (30) days of such June 1 or (ii) the date of the Change of
Control. The date on which the Restricted Stock Units are redeemed pursuant to
the preceding sentence is referred to as the “Redemption Date”. On the
Redemption Date, all Restricted Stock Units that have become earned and vested
pursuant to Paragraphs 3 and 4 will be redeemed and converted to an equivalent
number of shares of Company Stock, and the Grantee shall receive a single sum
distribution of such shares of Company Stock, which shall be issued under the
Plan.
6.Change of Control. Except as set forth above, the provisions set forth in the
Plan applicable to a Change of Control shall apply to the Restricted Stock
Units, and, in the event of a Change of Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan and is consistent with the
requirements of section 409A of the Code.
7.Acknowledgment by Grantee. By accepting this Grant, the Grantee acknowledges
that with respect to any right to redemption pursuant to this Grant, the Grantee
is and shall be an unsecured general creditor of the Company without any
preference as against other unsecured general creditors of the Company, and the
Grantee hereby covenants for himself or herself, and anyone at any time claiming
through or under the Grantee not to claim any such preference, and hereby
disclaims and waives any such preference which may at any time be at issue, to
the fullest extent permitted by applicable law. The Grantee also hereby
acknowledges and agrees that the Grantee will indemnify the Employer and hold
the Employer free and harmless of, from and against any and all losses, damage,
obligation or liability, and all costs and expenses (including reasonable
attorneys’ fees) incurred in connection therewith, which may be suffered or
incurred on account or by reason of any act or omission of the Grantee or the
Grantee’s heirs, executors, administrators, personal representatives, successors
and assigns in breach or violation of the provisions of the Plan or the
agreements of the Grantee set forth herein. The Grantee also acknowledges
receipt of a copy of the Plan and agrees to be bound by the terms of the Plan
and this Grant. The Grantee further agrees to be bound by the determinations and
decisions of the Committee with respect to this Grant and the Plan and the
Grantee’s rights to benefits under this Grant and the Plan, and agrees that all
such determinations and decisions of the Committee shall be binding on the
Grantee, his or her beneficiaries and any other person having or claiming an
interest under this Grant and the Plan on behalf of the Grantee.
8.Restrictions on Issuance or Transfer of Shares of Company Stock.
(a)The obligation of the Company to deliver shares of Company Stock upon the
redemption of the Restricted Stock Units shall be subject to the condition that
if at any time the Committee shall determine in its discretion that the listing,
registration or qualification of the shares of Company Stock upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the issuance of shares of Company Stock, the shares of Company
Stock may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of
Company Stock pursuant to this Grant is subject to any applicable taxes and
other laws or regulations of the United States or of any state having
jurisdiction thereof.
(b)As a condition to receive any shares of Company Stock on the Redemption Date,
the Grantee agrees to be bound by the Company’s policies regarding the transfer
of the shares of Company Stock and understands that there may be certain times
during the year in which the Grantee will be prohibited from selling,
transferring, pledging, donating, assigning, mortgaging, hypothecating or
otherwise encumbering the shares of Company Stock.
(c)As soon as administratively practicable following the Redemption Date, a
certificate representing the shares of Company Stock that are redeemed shall be
issued to the Grantee.
9.Grant Subject to Plan Provisions. This Grant is made pursuant to the Plan, the
terms of which are incorporated herein by reference, and in all respects shall
be interpreted in accordance with the Plan. In the event of any contradiction,
distinction or difference between this Grant and the terms of the Plan, the





--------------------------------------------------------------------------------





terms of the Plan will control. Except as otherwise defined in this Grant,
capitalized terms used in this Grant shall have the meanings set forth in the
Plan. This Grant is subject to the interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (a) rights and obligations with respect to
withholding taxes, (b) the registration, qualification or listing of the shares
of Company Stock, (c) changes in capitalization of the Company, and (d) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe this Grant pursuant to the terms of the Plan, its
decisions shall be conclusive as to any questions arising hereunder and the
Grantee’s acceptance of this Grant is the Grantee’s agreement to be bound by the
interpretations and decisions of the Committee with respect to this Grant and
the Plan.
10.No Rights as Stockholder. The Grantee shall not have any rights as a
stockholder of the Company, including the right to any cash dividends, or the
right to vote, with respect to any Restricted Stock Units.
11.No Rights to Continued Employment or Service. This Grant shall not confer
upon the Grantee any right to be retained in the employment or service of the
Employer and shall not interfere in any way with the right of the Employer to
terminate the Grantee’s employment or service at any time. The right of the
Employer to terminate at will the Grantee’s employment or service at any time
for any reason is specifically reserved.
12.Assignment and Transfers. No Restricted Stock Units awarded to the Grantee
under this Grant may be transferred, assigned, pledged, or encumbered by the
Grantee and a Restricted Stock Unit shall be redeemed during the lifetime of the
Grantee only for the benefit of the Grantee. Any attempt to transfer, assign,
pledge, or encumber the Restricted Stock Unit by the Grantee shall be null, void
and without effect. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Grant may be assigned
by the Company without the Grantee’s consent.
13.Withholding. The Grantee shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant, vesting and redemption of the Restricted
Stock Units. Any tax withholding obligation of the Employer with respect to the
redemption of the Restricted Stock Units shall be satisfied by having shares of
Company Stock withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
other tax liabilities.
14.Effect on Other Benefits. The value of shares of Company Stock distributed
with respect to the Restricted Stock Units shall not be considered eligible
earnings for purposes of any other plans maintained by the Company or the
Employer. Neither shall such value be considered part of the Grantee’s
compensation for purposes of determining or calculating other benefits that are
based on compensation, such as life insurance.
15.Applicable Law; Entire Agreement. The validity, construction, interpretation
and effect of this Grant shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflicts of laws provisions thereof. This Grant, together with the
Non-Disclosure and Non-Competition Agreement (or, if applicable, the
Non-Disclosure Agreement) provided to the Grantee herewith, the provisions of
which are incorporated herein by reference, sets forth the entire agreement of
the parties with respect to the subject matter hereof and may not be changed or
terminated except by a writing signed by the Grantee and the Company. This Grant
and any undertakings and indemnities delivered hereunder shall be binding upon
and shall inure to the benefit of the Grantee and the Grantee’s heirs,
distributees and personal representatives and to the Company, its successors and
assigns.
16.Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Secretary at the Company’s corporate
headquarters, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll records of the Employer, or to such
other address as the Grantee may designate to the Employer in writing. Any
notice shall be





--------------------------------------------------------------------------------





delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
17.Section 409A of the Code. As applicable, this Grant is intended to comply
with the requirements of section 409A of the Code and shall be interpreted and
administered in accordance with section 409A of the Code. In such case,
redemptions made under this Grant may only be made in a manner and upon an event
permitted by section 409A of the Code. To the extent that any provision of this
Grant would cause a conflict with the requirements of section 409A of the Code,
or would cause the administration of this Grant to fail to satisfy the
requirements of section 409A of the Code, such provision shall be deemed null
and void to the extent permitted by applicable law. In no event shall the
Grantee, directly or indirectly, designate the calendar year of redemption.
Notwithstanding anything in the Plan or the Grant to the contrary, the Grantee
shall be solely responsible for the tax consequences of this Grant, and in no
event shall the Company nor the Employer have any responsibility or liability if
this Grant does not meet any applicable requirements of section 409A of the
Code.
[SIGNATURE PAGE FOLLOWS]




IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Grant effective as of the Date of Grant.




ATTEST        CSS INDUSTRIES, INC.


(Corporate Seal)                    


____________________                By: _________________________




I hereby accept the grant of Restricted Stock Units described in this Restricted
Stock Unit Grant. I have read the terms of the Plan and this Restricted Stock
Unit Grant, and agree to be bound by the terms of the Plan and this Restricted
Stock Unit Grant and the interpretations of the Committee with respect thereto.
                        
ACCEPTED:




By: _________________________
«FirstName» «LastName» (Grantee)







